MEMORANDUM **
Jesus Rojo-Loiza appeals his guilty-plea conviction and 87-month sentence for conspiracy to possess with intent to distribute cocaine base and cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(l)(A)(iii), 841(b)(l)(B)(ii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rojo-Loiza has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Rojo-Loiza has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.